Citation Nr: 0918507	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar disc disease, 
status post lumbar discectomy and lumbar fusion surgery, with 
residual healed scar, residual pain and limitation of motion 
and sensory radiculopathy of the lower left extremity, 
claimed as intractable back and leg pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Appellant served on various periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
during his service in the Air National Guard of North 
Carolina from January 1992 through January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

In a statement submitted by the Appellant in May 2004, the 
Appellant reported that he sustained an injury to his low 
back while serving in "Operation Bright Star," in Egypt, 
from October 15, 1995 through November 4, 1995.  According to 
the Appellant he experienced a sharp pain in his low back 
while attempting to pull a box of equipment toward his body.
 
In March 2005, the Appellant underwent a VA spine 
examination.  The VA examiner was not provided the Veteran's 
claims file for review in conjunction with his examination.  
Based upon the medical history provided by the Appellant and 
the examiner's clinical examination, the examiner provided a 
diagnosis of "lumbar disk disease, status post lumbar 
diskectomy and lumbar fusion surgery, with residual healed 
surgical scar, with residual pain and limitation of motion of 
the lumbar spine, with sensory radiculopathy of the left 
lower extremities (sic)."  The examiner did not, however, 
offer an opinion as to whether it was at least as likely as 
not that the diagnosed lumbar disorder was related to an 
injury or illness incurred by the Appellant during ACDUTRA or 
to an injury incurred during INACDUTRA.  Under the 
circmumstances, the Appellant should be scheduled for a new 
VA spine examination to determine the nature and etiology of 
the current diagnosed lumbar disorder.  The VA examiner must 
be provided the Appellant's claims file for review prior to 
the scheduled examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Appellant about the information and 
evidence that is necessary to 
substantiate his claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Appellant.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Appellant's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Appellant's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Appellant should be 
afforded a VA examination, with an 
appropriate examiner, to determine the 
nature and etiology of the Appellant's 
lumbar disorder.  The Appellant's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
lumbar disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed lumbar 
disorder is etiologically related to any 
injury or illness incurred by the 
Appellant during his periods of ACDUTRA 
or to any injury incurred during his 
periods of INACDUTRA. 
  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Appellant's claim of 
entitlement to service connection for 
lumbar disc disease, status post lumbar 
discectomy and lumbar fusion surgery, 
with residual healed scar, residual pain 
and limitation of motion and sensory 
radiculopathy of the lower left 
extremity, claimed as intractable back 
and leg pain should be readjudicated.  If 
the determination remains adverse to the 
Appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




